Citation Nr: 0107455	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative disk 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1974.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

This case has involved numerous attempts to secure medical 
and personnel records from the veteran's period of active 
duty in 1974 and his later service in the Army National Guard 
and Army Reserves.  Medical records from the Army National 
Guard and Army Reserves have been associated with the record, 
but they did not reveal evidence of a back injury or 
treatment for a back disability.  The veteran has claimed 
that an injury occurred in 1974 during his period of active 
duty, and it would therefore appear that the records from the 
Army National Guard and Army Reserves do not have any 
probative value in any event.  Nevertheless, the veteran 
retains the right to file a claim for any injury or disease 
incurred in or aggravated by active duty for training or 
inactive duty for training at a later date.  The present 
decision, however, is based on the allegations regarding the 
1974 injury.


FINDINGS OF FACT

1.  All efforts on the part of the RO to obtain service 
medical records were exhausted, and there is no reasonable 
possibility that further searches for the records will assist 
the veteran in his present claim.

2.  The record contains no medical evidence that there is an 
etiological relationship between active military duty and 
degenerative disk disease of the lumbosacral spine.



CONCLUSION OF LAW

Degenerative disk disease of the lumbosacral spine was not 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1131, 5107 (West 1991, as amended by the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

A veteran may be granted service connection for a disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 C.F.R. § 1131 
(2000).  Generally, a grant of service connection requires 
that the veteran offer competent medical evidence of a 
current diagnosis, an injury or disease incurred during 
active duty, and a nexus or link between them.  The veteran 
need not offer a preponderance of evidence; rather, the 
evidence must be in equipoise for a grant of service 
connection to be warranted.

Although the RO has made numerous attempts to supplement the 
record, the service medical records from the veteran's period 
of active duty are missing.  In response to a VA letter, the 
veteran indicated in April 1997 that he did not have any 
service medical records in his possession.  He mentioned some 
private and more recent medical records and attached a waiver 
of confidentiality.  The private records have since been 
associated with the record.  The RO made attempts to 
associate the veteran's service medical records, but those 
attempts were exhausted.  For example, the RO requested in 
March 1997 all of the veteran's service medical records, 
personnel records, and verification of service from the 
appropriate sources.  The records could not be found.  The RO 
in July 1997 made a formal finding that the response from the 
service department records center had been inadequate, and 
that the attempts by the military record specialist had not 
produced the service records.  The RO further noted that 
written evidence of those attempts was associated with the 
file, and all procedures were correctly followed.  The RO 
then decided that the service records were unavailable.  The 
veteran was informed of the lack of documentation by a letter 
of July 1997.

The evidence that the veteran had an injury to his back 
during his active duty in 1974 consists of his report of an 
injury at a VA examination in February 1997.  The veteran 
indicated that he did not go on sick call at the time of the 
injury.  Therefore, it would appear that even had the service 
medical records been successfully associated with the claims 
file, the records would have had little, if any, probative 
value regarding the present claim.  In other words, assuming 
that the veteran did not formally report to the military 
infirmary or receive subsequent treatment while in the 
military, there would have been no evidence of the incurrence 
of the injury even had the records been associated with the 
record.  For its part, the Board believes that the lack of 
service record documentation makes the evidentiary 
requirement of the occurrence of an injury or disease during 
active duty less important to the adjudication process.  The 
veteran's reports of an in-service injury to his back are 
credible.

Nevertheless, the Board concludes that service connection is 
not warranted.  The Board is basing this decision on the lack 
of nexus evidence of record.  Although the veteran was 
afforded a VA examination in February 1997 in connection with 
this claim, the examination report does not provide any 
evidence that his current back disability is etiologically 
related to active duty.  The veteran has stated that a back 
injury has caused him problems ever since active duty, but he 
submitted no medical evidence that there were any problems 
with his back prior to the early 1990's, many years after 
active duty.  The record contains evidence of current back 
symptoms, but the only evidence regarding the etiology of the 
back disability is completely equivocal.  Gene E. Bolles, 
M.D., who was treating the veteran, stated in November 1993 
that "I am not entirely sure what the cause of his continued 
low back and coccygeal pain is.  Maybe we will find that out 
and maybe we won't."  There is no further evidence in that 
regard.  Further, the veteran has not indicated that he had 
any treatment during service or within a year of separation 
from active duty, and there is no evidence of any continuity 
of symptomatology.  The Board must therefore assume that 
there was no formal treatment for the veteran's back rendered 
within at least one year of his separation.

Although the veteran believes that there is an etiological 
relationship with active duty, the record contains no 
evidence that the veteran has the requisite medical 
knowledge, training, or expertise to qualify him to render an 
opinion on the diagnosis or causation of disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his own belief that there is a relationship between active 
duty and degenerative disk disease of the lumbosacral spine 
does not carry significant probative weight.  Under these 
circumstances, the Board concludes that there is no 
reasonable possibility that further examination would support 
the contended etiological relationship.  In light of the lack 
of evidence of a connection between his current symptoms and 
his active duty, the Board finds that service connection is 
not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim. See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).



ORDER

The claim of entitlement to service connection for 
degenerative disk disease of the lumbosacral spine is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

